 


114 HR 764 IH: Reciprocal Market Access Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 764 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Ms. Slaughter (for herself, Mr. Jones, Ms. DeLauro, Mr. Nadler, Mr. Lipinski, Mr. Tonko, Ms. Pingree, Ms. Kaptur, Ms. Brownley of California, Mr. Higgins, Mr. Nolan, Mr. Gallego, Mrs. Dingell, Ms. Lee, Mr. DeFazio, Mr. Conyers, Mr. Gene Green of Texas, Ms. McCollum, Mr. McGovern, Mr. Hastings, Mr. Cohen, Mr. Kildee, Mr. Lieu of California, Mr. Ryan of Ohio, Mr. Pocan, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To enhance reciprocal market access for United States domestic producers in the negotiating process of bilateral, regional, and multilateral trade agreements. 
 
 
1.Short titleThis Act may be cited as the Reciprocal Market Access Act of 2015. 2.Findings and purpose (a)FindingsCongress finds the following:
(1)One of the fundamental tenets of the World Trade Organization (WTO) is reciprocal market access. This principle is underscored in the Marrakesh Agreement Establishing the World Trade Organization which called for entering into reciprocal and mutually advantageous arrangements directed to the substantial reduction of tariffs and other barriers to trade and to the elimination of discriminatory treatment in international trade relations. (2)The American people have a right to expect that the promises that trade negotiators and policy makers offer in terms of the market access opportunities that will be available to United States businesses and their employees if trade agreements are reached, will, in fact, be realized. A results-oriented approach must form the basis of future trade negotiations that includes verification procedures to ensure that the promised market access is achieved and that reciprocal trade benefits result.
(3)With each subsequent round of bilateral, regional, and multilateral trade negotiations, tariffs have been significantly reduced or eliminated for many manufactured goods, leaving nontariff barriers as the most pervasive, significant, and challenging barriers to United States exports and market opportunities. (4)The United States market is widely recognized as one of the most open markets in the world. Average United States tariff rates are very low and the United States has limited, if any, nontariff barriers.
(5)Often the only leverage the United States has to obtain the reduction or elimination of nontariff barriers imposed by foreign countries is to negotiate the amount of tariffs the United States imposes on imports from those foreign countries. (6)Under the current negotiating process, negotiations to reduce or eliminate tariff barriers and nontariff barriers are separate and self-contained, meaning that tradeoffs are tariff-for-tariff and nontariff-for-nontariff. As a result, a tariff can be reduced or eliminated without securing elimination of the real barrier or barriers that deny United States businesses access to a foreign market.
(b)PurposeThe purpose of this Act is to require that United States trade negotiations achieve measurable results for United States businesses by ensuring that trade agreements result in expanded market access for United States exports and not solely the elimination of tariffs on goods imported into the United States. 3.Limitation on authority to reduce or eliminate rates of duty pursuant to certain trade agreements (a)LimitationNotwithstanding any other provision of law, on or after the date of the enactment of this Act, the President may not agree to a modification of an existing duty that would reduce or eliminate the bound or applied rate of such duty on any product in order to carry out a trade agreement entered into between the United States and a foreign country until the President transmits to Congress a certification described in subsection (b).
(b)CertificationA certification referred to in subsection (a) is a certification by the President that— (1)the United States has obtained the reduction or elimination of tariff and nontariff barriers and policies and practices of the government of a foreign country described in subsection (a) with respect to United States exports of any product identified by United States domestic producers as having the same physical characteristics and uses as the product for which a modification of an existing duty is sought by the President as described in subsection (a); and
(2)a violation of any provision of the trade agreement described in subsection (a) relating to the matters described in paragraph (1) is immediately enforceable in accordance with the provisions of section 4. 4.Enforcement provisions (a)Withdrawal of tariff concessionsIf the President does agree to a modification described in section 3(a), and the Interagency Trade Enforcement Center determines pursuant to subsection (c) that—
(1)a tariff or nontariff barrier or policy or practice of the government of a foreign country described in section 3(a) has not been reduced or eliminated, or (2)a tariff or nontariff barrier or policy or practice of such government has been imposed or discovered,the United States Trade Representative shall withdraw the modification until such time as the President transmits to Congress a certification described in section 3(b)(1).
(b)Investigation
(1)In generalThe Interagency Trade Enforcement Center, in coordination with the Department of Labor, shall initiate an investigation if an interested party files a petition with the Interagency Trade Enforcement Center which alleges the elements necessary for the withdrawal of the modification of an existing duty under subsection (a), and which is accompanied by information reasonably available to the petitioner supporting such allegations. (2)Interested party definedFor purposes of paragraph (1), the term interested party means—
(A)a manufacturer, producer, or wholesaler in the United States of a domestic product that has the same physical characteristics and uses as the product for which a modification of an existing duty is sought; (B)a certified union or recognized union or group of workers engaged in the manufacture, production, or wholesale in the United States of a domestic product that has the same physical characteristics and uses as the product for which a modification of an existing duty is sought;
(C)a trade or business association a majority of whose members manufacture, produce, or wholesale in the United States a domestic product that has the same physical characteristics and uses as the product for which a modification of an existing duty is sought; or (D)a member of the Committee on Ways and Means of the House of Representatives or a member of the Committee on Finance of the Senate.
(c)Determination by ITECNot later than 45 days after the date on which a petition is filed under subsection (b), the Interagency Trade Enforcement Center shall— (1)determine whether the petition alleges the elements necessary for the withdrawal of the modification of an existing duty under subsection (a); and
(2)notify the petitioner of the determination under paragraph (1) and the reasons for the determination. (d)DefinitionIn this section, the term Interagency Trade Enforcement Center means the Interagency Trade Enforcement Center established under section 2 of Executive Order 13601 (77 Fed. Reg. 12981; February 28, 2012).
5.Market access assessment by United States International Trade Commission
(a)In generalWith respect to any proposed trade agreement in which the President seeks a modification of an existing duty that would reduce or eliminate the bound or applied rate of such duty on any product in order to carry out a trade agreement entered into between the United States and a foreign country, the United States International Trade Commission shall initiate an investigation and report as to the possible market access opportunities of the modification or elimination of foreign tariff and nontariff measures for United States industries producing and exporting similar products. In preparing its report, the International Trade Commission shall identify the tariff and nontariff measures for such products and the expected opportunities for United States exports. (b)ConsultationIn preparing its report under subsection (a), the United States International Trade Commission shall, as appropriate, seek to obtain relevant information from domestic producers of similar products, industry associations, government representatives, and other interested organizations.
(c)Report
(1)In generalNot later than 240 days after the President notifies Congress of his intent to enter into negotiations for a proposed trade agreement described in subsection (a), or not later than 45 days after the President notifies Congress of his intent to enter into a trade agreement, whichever occurs first, the United States International Trade Commission shall submit to the United States Trade Representative, the Secretary of Commerce, and Congress the report required under subsection (a). (2)FormSuch report shall be submitted in unclassified form, but may contain a classified annex, if necessary. 
 
